Citation Nr: 1309778	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972, including service in Vietnam. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for PTSD.   The appeal was remanded by the Board for additional development in May 2008.  While the appeal was in remand status, the United States Court of Appeals for Veterans Claims held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the claim on appeal was recharacterized to include any psychiatric disorder.

The Board denied the claim in an April 2011 decision.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties) filed a Joint Motion for Remand, which was granted by the Court in May 2012.  The case has been returned to the Board for further development in accordance with the Joint Motion.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, as observed in the April 2011 decision, effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor: 

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In the Joint Motion, the parties noted that a May 2009 response from the National Personnel Records Center (NPRC) to the RO's request for morning reports regarding mortar attacks from April 1, 1970 to July 31, 1970 indicated that the such request should be directed to Code 55, which has been identified as the United States Army and Joint Services Records Research Center or JSRRC.  However, a March 2010 response from the JSRRC only addressed verification of the Veteran's stressor regarding the death of Captain S, but did not address any stressor concerning mortar attacks.  The evidence of record shows that the Veteran was stationed in Vietnam with the HHB 1st BN 82nd Artillery from March 05, 1970 to March 8, 1971, which was located at Chu Lai.  As such, the Joint Motion directed the Board to remand the case to the RO so that it could request and receive response from the JSRRC regarding verification of the Veteran's alleged mortar attacks stressor.  In light of the Joint Motion, this case must be returned to the RO for further development, to specifically include verification of the Veteran's alleged stressor of mortar attacks.   If this stressor is verified, the Veteran should be afforded an appropriate VA psychiatric examination. 
 
Lastly, the record indicates that the Veteran receives continuous treatment at the VA.  However, the most recent records associated with the claims file are from February 2009.  A review of the Virtual VA claims processing system does not reveal any additional VA treatment records.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from February 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact JSRRC and request it to furnish all available information regarding any mortar attacks from April 1, 1970 to July 31, 1970, involving HHB 1st BN 82nd Artillery stationed at Chu Lai.  

2.  The RO should obtain all VA treatment records from February 2009 to the present.  

3.  If and only if, the RO determines that the claimed stressor of mortar attacks has been verified, the Veteran should be afforded an appropriate VA psychiatric examination.  The claims file must be made available to the examiner for review and the examiner should be expressly informed of the particular stressor(s) that has been verified.  After reviewing the claims file and examining the Veteran, the examiner should then clearly indicate whether or not the Veteran suffers from PTSD and, if so, whether it is related to the verified stressor of mortar attacks.


4.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


